Name: Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products
 Type: Regulation
 Subject Matter: agricultural policy;  tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31979R0234Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products Official Journal L 034 , 09/02/1979 P. 0002 - 0003 Greek special edition: Chapter 02 Volume 7 P. 0058 Spanish special edition: Chapter 03 Volume 15 P. 0131 Portuguese special edition Chapter 03 Volume 15 P. 0131 Finnish special edition: Chapter 3 Volume 10 P. 0173 Swedish special edition: Chapter 3 Volume 10 P. 0173 COUNCIL REGULATION (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty (1), as last amended by Regulation (EEC) No 1117/78 (2), and in particular Article 6 thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), Whereas products subject to different import charges should have a separate description in the Common Customs Tariff nomenclature in order to ensure correct application of the import charges ; whereas to this end most agricultural basic Regulations provide specific rules for import charges other than customs duties; Whereas, in the absence of such provisions, Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (5), as last amended by Regulation (EEC) No 1346/78 (6) and Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (7), as last amended by Regulation (EEC) No 1766/78 (8), should be supplemented accordingly; Whereas the Common Customs Tariff nomenclature is based on the nomenclature of the Customs Cooperation Council ; whereas the Common Customs Tariff nomenclature must be adjusted not only in line with the amendments in the Customs Cooperation Council nomenclature, but also to ensure conformity in the text of the various languages ; whereas, even though such adjustments are of a technical nature and do not affect customs duties, in certain cases they have to be introduced by Regulations based on Article 43 of the Treaty; Whereas in many Council Regulations the Common Customs Tariff nomenclature is used as a means of distinguishing between different categories of goods and of describing products; Whereas amendments to the Common Customs Tariff nomenclature may necessitate adjustments to these Regulations; Whereas the existing procedures do not always allow the Regulations involved to be adjusted sufficiently rapidly ; whereas, in view of the technical nature of these adjustments, it seems desirable to provide that the adjustments may be made, after consultation of the Committee on Common Customs Tariff Nomenclature, according to the procedure laid down in Article 38 of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (9), as last amended by Regulation (EEC) No 1562/78 (10), or the corresponding provisions of the other Regulations on the common organization of markets in agricultural products, HAS ADOPTED THIS REGULATION: Article 1 The following provision shall be added as Article 8a of Regulation (EEC) No 2358/71 and as Article 22a of Regulation (EEC) No 1035/72: "The general rules for the interpretation of the nomenclature of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of products covered by this Regulation ; the tariff nomenclature resulting from application of this Regulation shall be incorporated in the Common Customs Tariff." Article 2 1. The Common Customs Tariff nomenclature applicable to products covered by a common organization of the market may be adjusted, after consultation of the Committee on Common Customs Tariff Nomenclature, according to the procedure laid down in Article 38 of Regulation No 136/66/EEC and in the corresponding Articles in other Regulations on the common organization of markets if such adjustments - are due to amendment in the nomenclature of the Customs Cooperation Council, or - are necessary to ensure conformity of the text in the various languages. 2. The description of the products and the references to the Common Customs Tariff headings and subheadings in Council Regulations may be adjusted according to the same procedure, if such adjustments are due to those in the Common Customs Tariff nomenclature referred to in paragraph 1 or to a legal act of the Council. 3. For the purposes of this Regulation, the Committee established by Article 37 of Regulation No 136/66/EEC is hereby designated as competent in respect of products covered by Regulation (EEC) No 827/68. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1979. For the Council The President P. MEHAIGNERIE (1)OJ No L 151, 30.6.1968, p. 16. (2)OJ No L 142, 30.5.1978, p. 1. (3)OJ No C 160, 6.7.1978, p. 10. (4)OJ No C 239, 9.10.1978, p. 50. (5)OJ No L 246, 5.11.1971, p. 1. (6)OJ No L 165, 22.6.1978, p. 1. (7)OJ No L 118, 20.5.1972, p. 1. (8)OJ No L 204, 28.7.1978, p. 12. (9)OJ No 172, 30.9.1966, p. 3025/66. (10)OJ No L 185, 7.7.1978, p. 1.